October 20, 2016 Via Edgar U.S. Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549 Attention: Lyn Shenk, Branch Chief, Office of Transportation and Leisure Re: The Providence Service Corporation Form 10-K for the Fiscal Year Ended December31, 2015 Filed March11, 2016 Form 8-K Filed August 1, 2016 File No.001-34221 Dear Mr.Shenk: On October 14, 2016, The Providence Service Corporation (the “Company”) received your letter dated September 16, 2016 (the “ Comment Letter ”), setting forth the comments of the staff (the “ Staff ”) of the Division of Corporation Finance of the Securities and Exchange Commission (the “ Commission ”) regarding the Form 10-K filed by the Company on March11, 2016 and the Form 8-K filed by the Company on August 1, 2016. The Comment Letter requests that the Company respond to the Staff’s comments within ten business days or to advise you when the Company will provide its response. The Company has reviewed the Staff’s comments and has begun preparation of its response. However, the Company will require additional time to consider and respond fully to the Staff’s comments. Accordingly, as we discussed on our call today, the Company respectfully requests an extension of the time to respond to the Staff’s comments. The Company expects to provide its response to the Commission no later than November 18, 2016, and will endeavor to submit the response earlier if feasible. If you have any questions relating to the foregoing, please do not hesitate to contact me at (203) 307-2801 or dshackelton@prscholdings.com. Sincerely, /s/ David Shackelton David Shackelton Chief Financial Officer cc: James Lindstrom, Chief Executive Officer Sophia Tawil, General Counsel Bill Severance, Chief Accounting Officer KPMG LLP Steven Slutzky, Debevoise & Plimpton LLP 700 Canal Street, Third Floor ● Stamford, Connecticut 06902 ● 203/307.2800 ● www.prscholdings.com
